PER CURIAM.
In this case, a father appeals a judgment terminating his parental rights to his five children. A review of the record in this matter indicates that the Department of Health and Rehabilitative Services met its burden of establishing the need for termination of parental rights by clear and convincing evidence. See §§ 39.464(3), 39.-01(37), Fla.Stat. (1989); Yem v. Dep’t of Health & Rehabilitative Services, 462 So.2d 1147 (Fla. 3d DCA1984). We, accordingly, affirm.
Affirmed.
CAMPBELL, A.C.J., and SCHOONOVER and HALL, JJ., concur.